Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
25, 2016.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00510-CV


           IN THE INTEREST OF E.J.S. AND A.R.S., CHILDREN

                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-25456


                  MEMORANDUM OPINION

      This is an appeal from an order signed May 23, 2016. On August 5, 2016,
appellant Sara Elizabeth Slaughter filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.